IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0134
                               Filed April 5, 2017


IN THE INTEREST OF E.H.,
Minor child,

M.H., Mother,
      Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Thomas J.

Straka, Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Gina L. Kramer of Reynolds & Kenline, L.L.P., Dubuque, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Kathryn A. Duccini of Duccini Law Offices, Dubuque, guardian ad litem for

minor child.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2013. She does not challenge the grounds for termination. She contends (1) the

juvenile court should have granted her an extension of time to work towards

reunification and (2) termination was not in the child’s best interests.

I.     Extension of Time

       A court may decline to terminate parental rights and may continue a

placement for an additional six months in the expectation that the need for the

child’s removal will no longer exist at the end of the extension period. See Iowa

Code §§ 232.104(2)(b), 232.117(5) (2016). The juvenile court refused to grant

the mother’s request for this relief. On our de novo review, we agree with the

court’s decision.

       The department of human services became involved with the family in

March 2016, after the child tested positive for methamphetamine and cocaine.

The department initiated safety services. The mother briefly participated in those

services but declined to undergo drug testing.

       In time, the mother was arrested and jailed on various charges. The child,

who had lived with his great-grandparents since birth, remained in their home.

       The State filed a child-in-need-of-assistance petition. The juvenile court

entered an adjudicatory order placing custody of the child with the department for

continued relative placement. The court afforded the mother visits with the child

in the department’s discretion.

       The mother was released from jail at the end of May 2016. In the ensuing

two months, she tested negative for drugs, attended group and individual therapy
                                        3


sessions, obtained employment, and participated in visits, which were supervised

by a service provider or by the great-grandparents. In light of her progress, the

department recommended a thirty-day trial home placement and the mother

moved into the great-grandparents’ home.

        The mother’s progress was short-lived; she admitted to reconnecting with

drug-using friends and relapsing on methamphetamine. The department gave

her a second chance, allowing her to remain in the great-grandparents’ home as

long as she “move[d] forward with sobriety.”      Within two weeks, she tested

positive and confirmed that she had used methamphetamine multiple times since

her initial relapse.

        The mother was informed she could no longer live in the great-

grandparents’ home. She moved out and landed in jail a second time. On her

release, she entered a shelter, violated curfew rules, and was discharged from

the facility.

        The mother continued to test positive for methamphetamine.         At the

termination hearing, she admitted she had been in jail “[o]ff and on” for the

previous seven months and was presently in jail again. Her pending criminal

charges had yet to be finally resolved, she had not seen her child for more than a

month, and she conceded the child could not be returned to her care at that time.

        On this record, we conclude the juvenile court appropriately denied the

mother’s request for a ninety-day extension of time to work towards reunification.

II.     Parent-Child Bond

        The court may decline to terminate parental rights based on the parent-

child bond. See id. § 232.116(3)(c). The juvenile court concluded “there was no
                                        4


clear and convincing evidence that the termination would be detrimental to the

child due to the closeness of the parent-child relationship to such an extent that

termination should be avoided.”    On our de novo review, we agree with this

assessment.

      There is no question mother and child shared a bond. But there is also no

question the child’s safety would have been compromised had he been returned

to her care. The mother appeared to appreciate this hard truth in conceding

immediate reunification was not possible. Termination of her parental rights to

the child was appropriate.

      AFFIRMED.